IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                No. 02-41061
                              Summary Calendar


                             HENRY LEE SANDERS,

                                                Plaintiff-Appellant,

                                     versus

   ALICE F. KING; D. H. OLIPHANT; KELLI WARD; UNKNOWN MASSIE,

                                                Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:02-CV-121
                       --------------------
                         January 28, 2003

Before BARKSDALE, DEMOSS and BENAVIDES, Circuit Judges.
PER CURIAM:*

     Henry Lee Sanders, Texas prisoner #666939, is BARRED from

proceeding in forma pauperis (IFP) under 28 U.S.C. § 1915(g)

because, on at least three prior occasions while incarcerated,

Sanders has brought an action or appeal in a court of the United

States that was dismissed as frivolous or for failure to state a

claim upon which relief could be granted.         See Sanders v. King, No.

9:01-CV-280   (E.D.   Tex.    Apr.    2,   2002)(strike   #1);   Sanders   v.

Wilkinson, No. 99-20798 (5th Cir. Feb. 16, 2000)(unpublished)


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
(strike #2); Sanders v. Wilkinson, No. H-98-336 (S.D. Tex. Aug. 6,

1999)(strike #3).

     Accordingly, Sanders’s IFP status is DECERTIFIED, and he may

not proceed IFP in any civil action or appeal filed while he is in

prison unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).   The appeal is DISMISSED.

     Sanders has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.




                                 2